


117 HJ 28 IH: Proposing an amendment to the Constitution of the United States relative to equal rights for men and women.
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA
117th CONGRESS
1st Session
H. J. RES. 28
IN THE HOUSE OF REPRESENTATIVES

February 26, 2021
Mrs. Carolyn B. Maloney of New York (for herself, Mr. Reed, Ms. Speier, Ms. Adams, Mrs. Axne, Mr. Bera, Mr. Blumenauer, Ms. Bourdeaux, Ms. Brownley, Mr. Butterfield, Mr. Carbajal, Mr. Cárdenas, Mr. Carson, Mr. Case, Ms. Chu, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cleaver, Mr. Cooper, Mr. Costa, Mr. Crow, Ms. Dean, Mr. DeFazio, Ms. DeGette, Ms. DeLauro, Ms. DelBene, Mr. Espaillat, Mr. Evans, Mrs. Fletcher, Mr. Foster, Mr. Garamendi, Ms. Garcia of Texas, Mr. García of Illinois, Ms. Haaland, Mr. Hastings, Mr. Horsford, Ms. Houlahan, Mr. Huffman, Ms. Johnson of Texas, Mr. Johnson of Georgia, Mr. Jones, Mr. Keating, Mr. Khanna, Mr. Kildee, Mr. Kilmer, Mr. Krishnamoorthi, Mr. Larson of Connecticut, Mr. Lawson of Florida, Ms. Lee of California, Mr. Levin of California, Ms. Lofgren, Mr. Lynch, Ms. Manning, Ms. Matsui, Mr. McNerney, Mr. Meeks, Ms. Meng, Mr. Morelle, Mr. Moulton, Mrs. Napolitano, Mr. Neguse, Ms. Newman, Ms. Norton, Mr. O'Halleran, Mr. Pallone, Mr. Pascrell, Mr. Payne, Mr. Price of North Carolina, Mr. Quigley, Miss Rice of New York, Ms. Ross, Ms. Roybal-Allard, Mr. Sarbanes, Ms. Schakowsky, Mr. Schiff, Mr. Schneider, Mr. Schrader, Ms. Schrier, Mr. David Scott of Georgia, Ms. Sewell, Mr. Sherman, Ms. Sherrill, Mr. Smith of Washington, Ms. Spanberger, Ms. Stevens, Mr. Swalwell, Mr. Takano, Ms. Tlaib, Mrs. Torres of California, Mr. Torres of New York, Mrs. Trahan, Ms. Velázquez, Mrs. Watson Coleman, Ms. Wexton, and Ms. Williams of Georgia) submitted the following joint resolution; which was referred to the Committee on the Judiciary

JOINT RESOLUTION
Proposing an amendment to the Constitution of the United States relative to equal rights for men and women.

 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:  — 1.Women shall have equal rights in the United States and every place subject to its jurisdiction. Equality of rights under the law shall not be denied or abridged by the United States or by any State on account of sex. 
2.Congress and the several States shall have the power to enforce, by appropriate legislation, the provisions of this article. 3.This amendment shall take effect two years after the date of ratification.. 

